DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species (A) human embryonic stem cell (hESC) and (B) differentiated cell expressing neural crest markers in the reply filed on 3/15/2021 is acknowledged.
Claims 6-12, 17, 19, 20, 22, 25, and 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/15/2021.
Claims 1-5, 13-16, 18, 21, 23, 24, 26, 27, and 31 are under consideration in this office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show color discernment as described in the specification.   Page 12, lines 30-31 recites, “day 30 (black) and day 60 (green)”.  However green cannot be discerned in the drawings because they are in black and white.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required 

Specification/Drawings
The disclosure is objected to because of the following informalities: On page 16, line 30, the specification recites, “Figure 33” in the brief description of the drawings.  However, “Figure 33” is inconsistent with the drawing dated 11/21/2018 which recite “FIG 33A”.  As such, amending the specification or drawings to remove the inconsistency between the drawings and the specification would be remedial.  
Similarly “FIG 35” in the same drawings is inconsistent with the recitation “Figure 35A-B” on page 17, line 7.   As such, amending the specification or drawings to remove the inconsistency between the drawings and the specification would be remedial.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 13-16, 18, 21, 23, 24, 26, and 31 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: Independent claims 1 and 26, and dependent claim 23 recite, “differentiated cells that express at least one marker from the group consisting of neural crest markers, cranial placode markers, and non-neural ectoderm lineage markers”.  Differentiated cells that express neural crest markers are neural crest cells expressing markers such as Sox10, Sox9, Pax7, and AP-2alpha.  Differentiated cells expressing cranial placode markers are structurally different cells than neural crest cell, expressing different markers (SIX1, PITX3, and Crystallin alphas).  Similarly differentiated cell expressing non-neural ectoderm lineage markers are also structurally different cells than neural crest cells, 
 In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).
Claims 2-5, 13-16, 18, 21, 24, and 31 depend upon claims 1, 23, or 26 and thus also comprise the above issues of improper Markush groupings.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


23, 24, and 31 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (Kim et al.  Neuron 38:17-31, 2003).
Regarding claim 23, Kim expressly discloses a population of in vitro neural crest cells (i.e. differentiated cells) expressing SOX10 and p75 (i.e. at least one neural crest marker).  See p. 19, Figure 1.  Kim does not disclose that the differentiated cells are derived from a population of stem cells according to the method of claim 1.  However, claim 23 is a product by process and Kim discloses a cells that is structurally identical to the claimed cell product.  Further, the process by which the differentiated cell is made uses chemical means of inducing differentiation of the stem cell, which does not impart any apparent structural distinction to the end-product differentiated cell.  As such, the recited process does not impart any structural limitations to the claimed product cell that would distinguish it from the neural crest cell of Kim.  Thus Kim discloses all the required limitations of the claim.
Regarding claim 24, this claim specifies that the population of claim 23 is comprised in a composition.  The claim does not further specify any structural limitations to the composition, other than it comprises the cells of claim 23.  As such, Kim also discloses the limitations of claim 24.
Regarding claim 31, this claim is drawn to a kit comprising the cells of produced by the method of claim 1.  Kim discloses neural crest cells that meet the limitations of the cells produced by claim 1 as described above.  The claim does not specify any other structural elements to the claimed kit, other than the cells.  As such, Kim expressly discloses all of the structural limitations of the claimed kit.
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23, 24, and 31 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalton (US 2013/0280804 A1).
Regarding claim 23, Dalton discloses the rationale for directed-differentiation approach is based on the known roles of canonical Wnt signaling in neural crest formation during vertebrate development (3-5). The signaling conditions for neural crest progenitor specification from hESCs and hiPSCs involve inhibition of GSK3, an antagonist of Wnt signaling, and inhibition of Activin A/Smad signaling with SB 431542. BMP4 antagonized neural crest specification but inhibitors such as Noggin were not required due to the low basal level of Smad1,5,8 signaling in our system. The activation of Wnt signaling was sufficient to divert cells from a Pax6.sup.+ NPC fate to a p75.sup.+ neural crest fate, both of which require low levels of global Smad signaling. Wnt therefore controls a molecular switch that determines differential ectoderm fates arising from human pluripotent cells in culture. These results indicate that suppression of Wnt signaling with Dkk, for example, may be a useful approach to reduce contaminating 
Dalton does not disclose that the differentiated cells are derived from a population of stem cell according to the method of claim 1.  However, claim 23 is a product by process and Dalton discloses a cells that is structurally identical to the claimed cell product.  Further, the process by which the differentiated cell is made in the claim uses chemical means of inducing differentiation of the stem cell, which does not impart any apparent structural distinction to the end-product differentiated cell.  As such, the recited process does not impart any structural limitations to the claimed product cell that would distinguish it from the neural crest cells of Dalton.  Thus Dalton discloses all the required limitations of the claim.
Regarding claim 24, this claim specifies that the population of claim 23 is comprised in a composition.  The claim does not further specify any structural limitations to the composition, other than it comprise the cells of claim 23.  As such, Dalton also discloses the limitations of claim 24.
Regarding claim 31, this claim is drawn to a kit comprising the cells of produced by the method of claim 1.  Dalton discloses neural crest cells that meet the limitations of the cells produced by claim 1 as described above.  The claim does not specify any other structural element to the claimed kit, other than the cells.  As such, Dalton expressly discloses all of the structural limitations of the claimed kit.
In conclusion, the prior art of Dalton anticipates the claims because Dalton expressly discloses of the structural limitations of the claimed products.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23, 24, and 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Studer 2021 (US 2021/0123018 A1 effectively filed 6/5/2015).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 31, this claim is drawn to a kit comprising the cells of produced by the method of claim 1.  Studer 2021 discloses neural crest cells that meet the limitations of the cells produced by claim 1 as described above.  The claim does not specify any other structural element to the claimed kit, other than the cells.  As such, Studer 2021expressly discloses all of the structural limitations of the claimed kit.
Thus Studer 2021 expressly discloses all of the required structural limitations of the claimed product by process of the instant claims.

Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26 and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chambers (US 10,273,452 effectively filed 11/21/2013).

Regarding claim 26 and 27, Chambers discloses an E8/E6 media supplemented with SB43152 (i.e. a TGFbeta inhibitor), BMP4 (a BMP activator), and CHIR99021 (a Wnt activator) used for differentiating stem cells (col 86, lines 35-38).  These disclosure encompass all the required differentiation factors of the claimed kits.  
Chambers does not disclose the claimed instructions.  However, The MPEP teaches that instructions of use in a kit do not carry patentable weight unless the instruction provide a structural distinction to the components [See MPEP § 2112.01(III).].  
Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, **>367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004)< (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)("Where the printed 

In the instant claims, the instructions solely teach the use of the differentiation factor to induce differentiation of stem cells into neural crest cell fate.  These limitations do not provide further structural distinction to the differentiation factors and thus do not carry patentable weight in the claimed it.
Thus the prior art of Chambers anticipates the claims because it expressly discloses all the structural limitations required for the claimed it.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23, 24, and 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qi (US 2018/0346875 A1 effectively filed 1/27/2016).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 
Regarding claims 23 and 24, Qi discloses a stem cell differentiation culture that produced large numbers of SOX10+ neural crest precursors compatible with an important role for WNT signaling in neural crest induction ([0188]).  Thus Qi expressly discloses an in vitro population of neural crest cells and a composition thereof as claimed in 23 and 24.  Qi does not disclose that the population was made by the method of claim 1 as recited in claim 23 and implicit to claim 24.  However, the process language does not further impart a structural distinction between the cells of claim 23 and 24 and those disclose by Qi because structural the cells are identical.  
Regarding claim 31, this claim is drawn to a kit comprising the cells of produced by the method of claim 1.  Qi discloses neural crest cells that meet the limitations of the cells produced by claim 1 as described above.  The claim does not specify any other structural element to the claimed kit, other than the cells.  As such Qi expressly discloses all of the structural limitations of the claimed kit.
Thus Qi expressly discloses all of the required structural limitations of the claimed product by process of the instant claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23, 24, and 31 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Studer 2013 (US 2013/0183674 A1 7/18/2013).
Regarding the rejection under 102(a)(2), the applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 23 and 24, Studer 2013 discloses a stem cell differentiation culture that produced SOX10+ neural crest precursors compatible with an important role 
Regarding claim 31, this claim is drawn to a kit comprising the cells of produced by the method of claim 1.  Studer 2013 discloses neural crest cells that meet the limitations of the cells produced by claim 1 as described above.  The claim does not specify any other structural element to the claimed kit, other than the cells.  As such, Studer 2013 expressly discloses all of the structural limitations of the claimed kit.
Thus Studer 2013 expressly discloses all of the required structural limitations of the claimed product by process of the instant claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23, 24, and 31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Studer 2018 (US 2018/0291339 A1 effectively filed 12/23/2015)

Regarding claims 23 and 24, Studer 2018 discloses a stem cell differentiation culture that produced large numbers of SOX10+ neural crest precursors compatible with an important role for WNT signaling in neural crest induction ([0360] and [361]).  Thus Studer 2018 expressly discloses an in vitro population of neural crest cells and a composition thereof as claimed in 23 and 24.  Studer 2018 does not disclose that the population was made by the method of claim 1 as recited in claim 23 and implicit to claim 24.  However, the process language does not further impart a structural distinction between the cells of claim 23 and 24 and those disclose by Studer 2018 because structural the cells are identical.  
Regarding claim 31, this claim is drawn to a kit comprising the cells of produced by the method of claim 1.  Studer 2018 discloses neural crest cells that meet the 
Thus Studer 2018 expressly discloses all of the required structural limitations of the claimed product by process of the instant claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
(1) Claims 1-5, 13-16, 18, 21, 23, 24, 26, 27, and 31  are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10, 12, 15, 20, 24 of copending Application No. 16/809,792 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and copending claims have overlapping, non-mutually exclusive scope.
Regarding instant claim 1, copending claim 1 is a species of instant claim 1. Both claims are drawn to methods of inducing differentiation of stem cells into cells expressing neural crest cell markers comprising contacting stem cells with a TGFbeta 
Regarding claim 2, copending claim 1 renders this claim obvious as well because it solely recites extending the time the stem cell are exposed to the TGFbeta inhibitor.  Determining optimal timings or days of exposure to a compound is within routine optimization experimentation for the ordinary artisan.  As such, copending claim 1 also renders instant claim 2 obvious.
Regarding claim 3, copending claim 1 also renders this instant claim 3 obvious because again instant claim 3 specifies timing of exposure, which is within the realms of routine experimentation for the ordinary artisan.  As such, copending claim 1 renders obvious instant claim 3.
Regarding claim 4, instant claim 4 specifies that the cells are cells expressing neural crest cell markers produced by further exposure to Wnt activator(s).  Copending claim 1 teaches these limitations as discussed above.  The only difference between the scope of instant claim 4 and copending claim 1 is the number of days that the stem cells are exposed to TFGbeta inhibitor and BMP activator.  Thus instant claim 4 and copending claim 1 are obvious variants of each other.
Regarding claim 5, copending claim 1 is an obvious variant of instant claim 4 for reasons discussed in the previous paragraph.  Instant claim 5 further specifies 
Regarding claim 13, instant claim 13 specifies the timing after exposure to differentiation factors that markers are expressed that is not expressly taught by copending claim 1.  However, since the neural crest cell embodiments of copending claim 1 and instant claim 13 involve exposure to identical stem cells to identical differentiation factors for almost identical amounts of time, an artisan would reasonable expect that the neural stem cell marker in both the instant and copending claims to appear at the same time.  Thus instant claim 13 is also an obvious variant of copending claim 1.
Regarding claim 14, instant claim 14 and copending claim 10 specify the TGFbeta inhibitor is SB431542, derivatives thereof, and mixtures thereof.  Thus the copending and instant claim are obvious variants.
Regarding claim 15, this claim specifies that the Wnt activator lowers GSKbeta activation.  This is a property of the Wnt activator.  Since both instant claim 15 and copending claim 1 are exposed to Wnt activators, lowering GSKbeta activation inherently must be occurring in copending claim 1.  Thus instant claim 15 and copending claim 1 are obvious variants.
Regarding claim 16, both instant claim 16 and copending claim 12 specify the Wnt activator as CHIR99021.  Thus they are obvious variants of each other.
Regarding claim 18, both the instant claim and copending claim 15 specify the neural stem cell marker as SOX10.

Regarding claim 23, copending claim 20 is directed to a species of instant claim 23.  The instant and copending claim are both recite embodiments of a population of neural crest cells.  However, instant claim 23 also recites additional cell type.  As such, claim 23 is render obvious by copending claim 20.
Regarding claim 24, both instant claim 24 and copending claim 24 recite a composition comprising the cell population describe in the preceding paragraph.  Thus, the instant and copending claims are obvious variants.
Regarding claims 26 and 27, copending claim 1 discloses all of the required structural elements of the claimed kit of instant claims 26 and 27.  As such, copending claim 1 renders instant claims 26 and 27obvious.
Regarding claim 31, copending claim 20 discloses all of the structural requirements of a population of differentiated stem cells as claimed in instant claim 31.  As such, copending claim 20 renders claim 31 obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(2) Claims 23, 24, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 40-43 of copending Application No. 16/015,748 (reference application). Although the claims at issue are not identical, they 
Instant claims 23, 24, and 31 and copending claims 40-43 claim in vitro populations of differentiated cells expressing neural crest stem cells markers.  They are made by slightly different methods, but both result in differentiated cells expressing neural crest marker SOX-10 (evidenced by copending claim 1).  Thus the cells are structurally the same in the copending and instant claims, and thus obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 23, 24, and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to product of nature without significantly more. 
According to the 2019 Revised Patent Subject Matter Eligibility Guidelines (2019PEG), the claim is first analyzed to determine if it is directed to one of the acceptable statutory categories of invention (i.e. process, machine, manufacture, or composition of matter).  Claims 23, 24, and 31 are drawn to a composition of matter comprising a population of cells.  Thus claims 23, 24, and 31 meet the requirements for step 1 of the analysis.

Regarding the first prong (1), claims 23, 24, and 31 are drawn to a population of differentiated cell expressing neural crest markers.  Such cells are also called neural crest cells.  Kim (Kim et al.  Neuron 38:17-31, 2003) teaches that neural crest cells exit in the embryonic body in nature (see figure 1 on p. 19).  Thus, the first prong of the inquiry demonstrates that claims 23, 24, and 31 do recite a judicial exception because neural crest cell are a product of nature, as demonstrated by Kim.  
Regarding the second prong (2), claims 23, 24, and 31 recite the additional element of being an in vitro population of cells, which means the cells are present in some type of a culture condition.  The term “in vitro” further describes a structural element of the cell population and does not provide any type of integration into a practical application.  Regarding the process by which the cell population was obtained in claims 23, 24, and 31, the recited method describes the means by which the cell population is made and does not recite any type of practical application into which the 
Third, if a judicial exception is present in the claim, it is further assessed to determine if the claim recites any additional elements or steps that are sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception.  As discussed above, the claims recite the structural element of “in vitro”.  In vitro solely imparts the limitation that it is present in a culture dish and is akin to the term “isolated” because it solely specifies the cells’ location in a culture and in vivo.  It is noted that “in vitro” or “isolated” does impart a structural distinction to the claimed cell population because in nature neural crest cells are not isolated but rather are found within an embryo body.  However, the claimed in vitro neural crest cell population is structurally and functionally indistinguishable from the neural crest cell population in vivo in nature.
Under the holding of Myriad, an isolated but otherwise unchanged nucleic acid was not patent eligible subject matter because it was not different enough from what exists in nature to avoid improperly tying up the future use and study of naturally occurring nucleic acid.  The in vitro or isolated neural crest cell population of the claims Myriad.  The claimed neural crest population can be interpreted as being an isolated neural crest population that is otherwise an unchanged.  Thus, similar to the isolated nucleic acid, the isolated neural crest cell population is not patent eligible subject matter because it is not different enough from neural crest populations that exists in nature to avoid improperly tying up the future use and study of the naturally occurring blastomere population.
Regarding the recited process by which the claimed isolated neural crest is made, the claims recite a method that contacts stem cells with differentiation factors. These differentiation factors do not integrate permanently into the cells in any way and thus are not a part of the resultant cell.  As such, the end-product neural crest cell is structurally and functionally indistinguishable from its natural counterpart. Thus, as a whole, the process does not impart any structural or functional distinctions to the claimed neural crest cell population product that would distinguish it from a neural crest cell population found in nature.  As such, claims 23, 24, and 31 do not meet the requirements of step 2B of the 2019PEG because the isolated nature of the claimed cell population and the method by which the claimed cell population do not impart a significant distinction to the claimed neural crest cell population to distinguish it from its natural neural crest cell population counterpart.
In conclusion, claim 23, 24, and 31 do not meet all the requirements of the 2019PEG and therefore deemed patent ineligible.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632